             Case 4:18-cv-07229-YGR Document 66 Filed 04/28/20 Page 1 of 13




 1 PAUL ANDRE (State Bar No. 196585)
   pandre@kramerlevin.com
 2 LISA KOBIALKA (State Bar No. 191404)
   lkobialka@kramerlevin.com
 3
   JAMES HANNAH (State Bar No. 237978)
 4 jhannah@kramerlevin.com
   KRAMER LEVIN NAFTALIS & FRANKEL LLP
 5 990 Marsh Road
   Menlo Park, CA 94025
 6 Telephone: (650) 752-1700
   Facsimile: (650) 752-1800
 7

 8 Attorneys for Plaintiff
   FINJAN, INC.
 9

10

11                               IN THE UNITED STATES DISTRICT COURT
12                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                                       OAKLAND DIVISION
14   FINJAN, INC., a Delaware Corporation,        Case No.: 4:18-cv-07229-YGR

15                  Plaintiff,                    PLAINTIFF FINJAN, INC.’S ANSWER
                                                  TO DEFENDANT QUALYS, INC.’S
16
             v.                                   SECOND AMENDED ANSWER TO
17                                                COMPLAINT AND COUNTERCLAIMS
     QUALYS INC., a Delaware Corporation,
18
                    Defendant.
19

20

21

22

23

24

25

26

27

28
     FINJAN’S ANSWER TO QUALYS’                                 CASE NO. 4:18-cv-07229-YGR
     SECOND AMENDED COUNTERCLAIMS
             Case 4:18-cv-07229-YGR Document 66 Filed 04/28/20 Page 2 of 13




 1          Plaintiff Finjan, Inc. (“Plaintiff” or “Finjan”) hereby answers the counterclaims by Defendant
 2 Qualys, Inc. (“Qualys”) set forth in Qualys’ Second Amended Answer to Complaint and

 3 Counterclaims filed on April 14, 2020 (the “Counterclaims”) as follows:

 4                                      QUALYS’ COUNTERCLAIMS
 5                                               THE PARTIES
 6          319.     Finjan admits that Qualys is a corporation organized and existing under the laws of
 7 Delaware, and upon information and belief, that Qualys has its principal place of business at 919 E.

 8 Hillsdale Boulevard, 4th Floor, Foster City, California 94404.

 9          320.     Admitted.
10                                       JURISDICTION AND VENUE
11          321.     Finjan admits that this Court has subject matter jurisdiction over the matters pleaded in
12 this action pursuant to 28 U.S.C. §§ 1331, 1338. Finjan admits that some of the Counterclaims

13 purport to raise claims that would be within the Court’s jurisdiction under the Federal Declaratory

14 Judgment Act (28 U.S.C. § 2201 et seq.). To the extent not expressly admitted, Finjan denies the

15 allegations in this paragraph of the Counterclaims.

16          322.     Finjan admits that this Court has personal jurisdiction over Finjan. To the extent not
17 expressly admitted, Finjan denies the allegations in this paragraph of the Counterclaims.

18          323.     Finjan admits that venue is appropriate in this judicial district under 28 U.S.C. §§
19 1391(b) and (c) and/or 1400(b). To the extent not expressly admitted, Finjan denies the allegations in

20 this paragraph of the Counterclaims.

21                                      FIRST COUNTERCLAIM
                   (Declaratory Judgment of Non-Infringement of U.S. Patent No. 6,154,844)
22
            324.     Finjan realleges and incorporates by reference the allegations set forth in its Complaint
23
     and the preceding paragraphs of this Answer as though fully set forth herein.
24
            325.     Admitted.
25
            326.     Admitted.
26

27

28                                                        1
     FINJAN’S ANSWER TO QUALYS’                                              CASE NO. 4:18-cv-07229-YGR
     SECOND AMENDED COUNTERCLAIMS
             Case 4:18-cv-07229-YGR Document 66 Filed 04/28/20 Page 3 of 13




 1          327.     Finjan admits that Qualys purports to deny that it has been or is infringing, directly or
 2 indirectly, any of the claims of the ‘844 Patent. To the extent not expressly admitted, Finjan denies

 3 the allegations in this paragraph of the Counterclaims.

 4          328.     Finjan admits that there exists an actual and justiciable controversy between Qualys
 5 and Finjan as to whether Qualys infringes any claim of the ‘844 Patent. To the extent not expressly

 6 admitted, Finjan denies the allegations in this paragraph of the Counterclaims.

 7          329.     Denied.
                                       SECOND COUNTERCLAIM
 8
                       (Declaratory Judgment of Invalidity of U.S. Patent No. 6,154,844)
 9          330.     Finjan realleges and incorporates by reference the allegations set forth in its Complaint
10 and the preceding paragraphs of this Answer as though fully set forth herein.

11          331.     Admitted.
12          332.     Denied.
13          333.     Finjan admits that there exists an actual and justiciable controversy between Qualys
14 and Finjan as to whether one or more claims of the ‘844 Patent are invalid. To the extent not

15 expressly admitted, Finjan denies the allegations in this paragraph of the Counterclaims.

16          334.     Denied.
17
                                       THIRD COUNTERCLAIM
18                 (Declaratory Judgment of Non-Infringement of U.S. Patent No. 8,677,494)

19          335.     Finjan realleges and incorporates by reference the allegations set forth in its Complaint

20 and the preceding paragraphs of this Answer as though fully set forth herein.

21          336.     Admitted.

22          337.     Admitted.

23          338.     Finjan admits that Qualys purports to deny that it has been or is infringing, either

24 directly or indirectly, any of the claims of the ‘494 Patent. To the extent not expressly admitted,

25 Finjan denies the allegations in this paragraph of the Counterclaims.

26

27

28                                                        2
     FINJAN’S ANSWER TO QUALYS’                                              CASE NO. 4:18-cv-07229-YGR
     SECOND AMENDED COUNTERCLAIMS
              Case 4:18-cv-07229-YGR Document 66 Filed 04/28/20 Page 4 of 13




 1          339.     Finjan admits that there exists an actual and justiciable controversy between Qualys
 2 and Finjan as to whether Qualys infringes any claim of the ‘494 Patent. To the extent not expressly

 3 admitted, Finjan denies the allegations in this paragraph of the Counterclaims.

 4          340.     Denied.
 5                                     FOURTH COUNTERCLAIM
 6                     (Declaratory Judgment of Invalidity of U.S. Patent No. 8,677,494)
            341.     Finjan realleges and incorporates by reference the allegations set forth in its Complaint
 7
     and the preceding paragraphs of this Answer as though fully set forth herein.
 8
            342.     Admitted.
 9
            343.     Denied.
10
            344.     Finjan admits that there exists an actual and justiciable controversy between Qualys
11
     and Finjan as to whether one or more claims of the ‘494 Patent are invalid. To the extent not
12
     expressly admitted, Finjan denies the allegations in this paragraph of the Counterclaims.
13
            345.     Denied.
14

15                                      FIFTH COUNTERCLAIM
                   (Declaratory Judgment of Non-Infringement of U.S. Patent No. 7,975,305)
16
            346.     Finjan realleges and incorporates by reference the allegations set forth in its Complaint
17
     and the preceding paragraphs of this Answer as though fully set forth herein.
18
            347.     Admitted.
19
            348.     Admitted.
20
            349.     Finjan admits that Qualys purports to deny that it has been or is infringing, either
21
     directly or indirectly, any of the claims of the ‘305 Patent. To the extent not expressly admitted,
22
     Finjan denies the allegations in this paragraph of the Counterclaims.
23
            350.     Finjan admits that there exists an actual and justiciable controversy between Qualys
24
     and Finjan as to whether Qualys infringes any claim of the ‘305 Patent. To the extent not expressly
25
     admitted, Finjan denies the allegations in this paragraph of the Counterclaims.
26
            351.     Denied.
27

28                                                        3
     FINJAN’S ANSWER TO QUALYS’                                              CASE NO. 4:18-cv-07229-YGR
     SECOND AMENDED COUNTERCLAIMS
             Case 4:18-cv-07229-YGR Document 66 Filed 04/28/20 Page 5 of 13




                                        SIXTH COUNTERCLAIM
 1
                       (Declaratory Judgment of Invalidity of U.S. Patent No. 7,975,305)
 2          352.     Finjan realleges and incorporates by reference the allegations set forth in its Complaint
 3 and the preceding paragraphs of this Answer as though fully set forth herein.

 4          353.     Admitted.
 5          354.     Denied.
 6          355.     Finjan admits that there exists an actual and justiciable controversy between Qualys
 7 and Finjan as to whether one or more claims of the ‘305 Patent are invalid. To the extent not

 8 expressly admitted, Finjan denies the allegations in this paragraph of the Counterclaims.

 9          356.     Denied.
10
                                      SEVENTH COUNTERCLAIM
11                 (Declaratory Judgment of Non-Infringement of U.S. Patent No. 8,225,408)

12          357.     Finjan realleges and incorporates by reference the allegations set forth in its Complaint

13 and the preceding paragraphs of this Answer as though fully set forth herein.

14          358.     Admitted.

15          359.     Admitted.

16          360.     Finjan admits that Qualys purports to deny that is has been or is infringing, directly or

17 indirectly, any of the claims of the ‘408 Patent. To the extent not expressly admitted, Finjan denies

18 the allegations in this paragraph of the Counterclaims.
19          361.     Finjan admits that there exists an actual and justiciable controversy between Qualys

20 and Finjan as to whether Qualys infringes any claim of the ‘408 Patent. To the extent not expressly

21 admitted, Finjan denies the allegations in this paragraph of the Counterclaims.

22          362.     Denied.

23                                      EIGHTH COUNTERCLAIM
                       (Declaratory Judgment of Invalidity of U.S. Patent No. 8,225,408)
24
            363.     Finjan realleges and incorporates by reference the allegations set forth in its Complaint
25
     and the preceding paragraphs of this Answer as though fully set forth herein.
26
            364.     Admitted.
27

28                                                        4
     FINJAN’S ANSWER TO QUALYS’                                              CASE NO. 4:18-cv-07229-YGR
     SECOND AMENDED COUNTERCLAIMS
             Case 4:18-cv-07229-YGR Document 66 Filed 04/28/20 Page 6 of 13




 1          365.     Denied.
 2          366.     Finjan admits that there exists an actual and justiciable controversy between Qualys
 3 and Finjan as to whether one or more claims of the ‘408 Patent are invalid. To the extent not

 4 expressly admitted, Finjan denies the allegations in this paragraph of the Counterclaims.

 5          367.     Denied.
 6                                     NINTH COUNTERCLAIM
 7                 (Declaratory Judgment of Non-Infringement of U.S. Patent No. 6,954,968)
            368.     Finjan realleges and incorporates by reference the allegations set forth in its Complaint
 8
     and the preceding paragraphs of this Answer as though fully set forth herein.
 9
            369.     Admitted.
10
            370.     Admitted.
11
            371.     Finjan admits that Qualys purports to deny that is has been or is infringing, directly or
12
     indirectly, any of the claims of the ‘968 Patent. To the extent not expressly admitted, Finjan denies
13
     the allegations in this paragraph of the Counterclaims.
14
            372.     Finjan admits that there exists an actual and justiciable controversy between Qualys
15
     and Finjan as to whether Qualys infringes any claim of the ‘968 Patent. To the extent not expressly
16
     admitted, Finjan denies the allegations in this paragraph of the Counterclaims.
17
            373.     Denied.
18
19                                      TENTH COUNTERCLAIM
                       (Declaratory Judgment of Invalidity of U.S. Patent No. 6,954,968)
20
            374.     Finjan realleges and incorporates by reference the allegations set forth in its Complaint
21
     and the preceding paragraphs of this Answer as though fully set forth herein.
22
            375.     Admitted.
23
            376.     Denied.
24
            377.     Finjan admits that there exists an actual and justiciable controversy between Qualys
25
     and Finjan as to whether one or more claims of the ‘968 Patent are invalid. To the extent not
26
     expressly admitted, Finjan denies the allegations in this paragraph of the Counterclaims.
27

28                                                        5
     FINJAN’S ANSWER TO QUALYS’                                              CASE NO. 4:18-cv-07229-YGR
     SECOND AMENDED COUNTERCLAIMS
             Case 4:18-cv-07229-YGR Document 66 Filed 04/28/20 Page 7 of 13




 1          378.     Denied.
 2                                   ELEVENTH COUNTERCLAIM
 3                 (Declaratory Judgment of Non-Infringement of U.S. Patent No. 7,418,731)
            379.     Finjan realleges and incorporates by reference the allegations set forth in its Complaint
 4
     and the preceding paragraphs of this Answer as though fully set forth herein.
 5
            380.     Admitted.
 6
            381.     Admitted.
 7
            382.     Finjan admits that Qualys purports to deny that it has been or is infringing, directly or
 8
     indirectly, any of the claims of the ‘731 Patent. To the extent not expressly admitted, Finjan denies
 9
     the allegations in this paragraph of the Counterclaims.
10
            383.     Finjan admits that there exists an actual and justiciable controversy between Qualys
11
     and Finjan as to whether Qualys infringes any claim of the ‘731 Patent. To the extent not expressly
12
     admitted, Finjan denies the allegations in this paragraph of the Counterclaims.
13
            384.     Denied.
14

15                                     TWELFTH COUNTERCLAIM
                       (Declaratory Judgment of Invalidity of U.S. Patent No. 7,418,731)
16
            385.     Finjan realleges and incorporates by reference the allegations set forth in its Complaint
17
     and the preceding paragraphs of this Answer as though fully set forth herein.
18
            386.     Admitted.
19
            387.     Denied.
20
            388.     Finjan admits that there is an actual and justiciable controversy between Qualys and
21
     Finjan as to whether one or more claims of the ‘731 Patent are invalid. To the extent not expressly
22
     admitted, Finjan denies the allegations in this paragraph of the Counterclaims.
23
            389.     Denied.
24
                                    THIRTEENTH COUNTERCLAIM
25                 (Declaratory Judgment of Non-Infringement of U.S. Patent No. 8,141,154)
26          390.     Finjan realleges and incorporates by reference the allegations set forth in its Complaint
27 and the preceding paragraphs of this Answer as though fully set forth herein.

28                                                        6
     FINJAN’S ANSWER TO QUALYS’                                              CASE NO. 4:18-cv-07229-YGR
     SECOND AMENDED COUNTERCLAIMS
             Case 4:18-cv-07229-YGR Document 66 Filed 04/28/20 Page 8 of 13




 1          391.    Admitted.
 2          392.    Admitted.
 3          393.    Finjan admits that Qualys purports to deny that it has been or is infringing, directly or
 4 indirectly, any of the claims of the ‘154 Patent. To the extent not expressly admitted, Finjan denies

 5 the allegations in this paragraph of the Counterclaims.

 6          394.    Finjan admits that there exists an actual and justiciable controversy between Qualys
 7 and Finjan as to whether Qualys infringes any claim of the ‘154 Patent. To the extent not expressly

 8 admitted, Finjan denies the allegations in this paragraph of the Counterclaims.

 9          395.    Denied.
10                                 FOURTEENTH COUNTERCLAIM
11                   (Declaratory Judgment of Invalidity of U.S. Patent No. 8,141,154)
            396.    Finjan realleges and incorporates by reference the allegations set forth in its Complaint
12
     and the preceding paragraphs of this Answer as though fully set forth herein.
13
            397.    Admitted.
14
            398.    Denied.
15
            399.    Finjan admits that there exists an actual and justiciable controversy between Qualys
16
     and Finjan as to whether one or more claims of the ‘154 Patent are invalid. To the extent not
17
     expressly admitted, Finjan denies the allegations in this paragraph of the Counterclaims.
18
            400.    Denied.
19

20                                   FIFTEENTH COUNTERCLAIM
                               (Declaratory Judgment of Unenforceability of
21                         U.S. Patent No. 8,677,494 Due to Inequitable Conduct)
22          401.    Finjan realleges and incorporates by reference the allegations set forth in its Complaint

23 and the preceding paragraphs of this Answer as though fully set forth herein.

24          402.    Admitted.

25          403.    Finjan admits that Qualys purports to deny that the ‘494 Patent is enforceable and

26 contends that it is unenforceable on the grounds of inequitable conduct. To the extent not expressly

27 admitted, Finjan denies the allegations in this paragraph of the Counterclaims.

28                                                       7
     FINJAN’S ANSWER TO QUALYS’                                             CASE NO. 4:18-cv-07229-YGR
     SECOND AMENDED COUNTERCLAIMS
             Case 4:18-cv-07229-YGR Document 66 Filed 04/28/20 Page 9 of 13




 1          404.    Denied.
 2          405.    Finjan admits that there exists an actual and justiciable controversy between Qualys
 3 and Finjan as to whether one or more claims of the ‘494 Patent is enforceable. To the extent not

 4 expressly admitted, Finjan denies the allegations in this paragraph of the Counterclaims.

 5          406.    Denied.
 6                                   SIXTEENTH COUNTERCLAIM
 7                             (Declaratory Judgment of Unenforceability of
                           U.S. Patent No. 8,141,154 Due to Inequitable Conduct)
 8
            407.    Finjan realleges and incorporates by reference the allegations set forth in its Complaint
 9
     and the preceding paragraphs of this Answer as though fully set forth herein.
10
            408.    Admitted.
11
            409.    Finjan admits that Qualys purports to deny that the ‘154 Patent is enforceable and
12
     contends that it is unenforceable on the grounds of inequitable conduct. To the extent not expressly
13
     admitted, Finjan denies the allegations in this paragraph of the Counterclaims.
14
            410.    Denied.
15
            411.    Finjan admits that there exists an actual and justiciable controversy between Qualys
16
     and Finjan as to whether one or more claims of the ‘154 Patent is enforceable. To the extent not
17
     expressly admitted, Finjan denies the allegations in this paragraph of the Counterclaims.
18
            412.    Denied.
19
                                   SEVENTEENTH COUNTERCLAIM
20                             (Declaratory Judgment of Unenforceability of
                           U.S. Patent No. 7,975,305 Due to Inequitable Conduct)
21
            413.    Finjan realleges and incorporates by reference the allegations set forth in its Complaint
22
     and the preceding paragraphs of this Answer as though fully set forth herein.
23
            414.    Admitted.
24
            415.    Finjan admits that Qualys purports to deny that the ‘305 Patent is enforceable and
25
     contends that it is unenforceable on the grounds of inequitable conduct. To the extent not expressly
26
     admitted, Finjan denies the allegations in this paragraph of the Counterclaims.
27

28                                                      8
     FINJAN’S ANSWER TO QUALYS’                                            CASE NO. 4:18-cv-07229-YGR
     SECOND AMENDED COUNTERCLAIMS
             Case 4:18-cv-07229-YGR Document 66 Filed 04/28/20 Page 10 of 13




 1          416.    Denied.
 2          417.    Finjan admits that there exists an actual and justiciable controversy between Qualys
 3 and Finjan as to whether one or more claims of the ‘305 Patent is enforceable. To the extent not

 4 expressly admitted, Finjan denies the allegations in this paragraph of the Counterclaims.

 5          418.    Denied.
 6                                 EIGHTEENTH COUNTERCLAIM
 7                             (Declaratory Judgment of Unenforceability of
                      U.S. Patent Nos. 8,677,494 and 8,141,154 Due to Unclean Hands)
 8
            419.    Finjan realleges and incorporates by reference the allegations set forth in its Complaint
 9
     and the preceding paragraphs of this Answer as though fully set forth herein.
10
            420.    Admitted.
11
            421.    Finjan admits that Qualys purports to deny that the ‘494 and ‘154 Patents are
12
     enforceable and contends that they are unenforceable on the grounds of unclean hands. To the extent
13
     not expressly admitted, Finjan denies the allegations in this paragraph of the Counterclaims.
14
            422.    Denied.
15
            423.    Finjan admits that there exists an actual and justiciable controversy between Qualys
16
     and Finjan as to whether one or more claims of the ‘494 and ‘154 Patents are enforceable. To the
17
     extent not expressly admitted, Finjan denies the allegations in this paragraph of the Counterclaims.
18
            424.    Denied.
19
                                                JURY DEMAND
20
            425.    Finjan has demanded a jury trial on all issues so triable and admits that Qualys purports
21
     to join in this demand.
22
                                     QUALYS’ PRAYER FOR RELIEF
23
            Finjan denies that Qualys is entitled to any relief, and specifically denies the allegations and
24
     requests for relief set forth in paragraphs A-E under the heading “PRAYER FOR RELIEF” in the
25
     Counterclaims.
26

27

28                                                       9
     FINJAN’S ANSWER TO QUALYS’                                             CASE NO. 4:18-cv-07229-YGR
     SECOND AMENDED COUNTERCLAIMS
             Case 4:18-cv-07229-YGR Document 66 Filed 04/28/20 Page 11 of 13




 1                                   FINJAN’S AFFIRMATIVE DEFENSES
 2           Without admitting or acknowledging that it bears the burden of proof as to any of them, and
 3 without waiver, limitation or prejudice, Finjan hereby asserts the following affirmative defenses:

 4                                      Finjan’s First Affirmative Defense
                                             (Failure to State Claim)
 5
             1.       Finjan realleges and incorporates by reference all the allegations set forth in its
 6
     Complaint and the preceding paragraphs of this Answer as though fully set forth herein.
 7
             2.       Counterclaims 1-18 fail to state a cause of action upon which relief may be granted.
 8
     Counterclaims 1-14 are conclusory and fail to allege any facts to support the assertions of non-
 9
     infringement or invalidity, and thus they fail to provide fair notice of the basis for the claims.
10
             3.       Counterclaims 15-18 each fail to state plausible claims upon which relief may be
11
     granted, as none of these Counterclaims, taking all factual allegations as true and ignoring the
12
     unsupported legal conclusions, state sufficient grounds to find that any of the Patents-in-Suit are
13
     unenforceable. The Counterclaims are deficient in many respects, including regarding purported
14
     allegations of deceit before the Patent and Trademark Office (“PTO”) and there is no allegation to
15
     support that the “single most reasonable inference” of the alleged facts is an intent to deceive the
16
     PTO. Therefore, there is no proper claim for declaratory relief and Qualys’ Counterclaims 1-18 fail to
17
     state a claim.
18
                                       Finjan’s Second Affirmative Defense
19                                                 (Good Faith)

20          4.        Finjan realleges and incorporates by reference the allegations set forth in its Complaint

21 and the preceding paragraphs of this Answer as though fully set forth herein.

22          5.        Counterclaims 15-18 are barred, in whole or in part, because Finjan’s actions were

23 taken in good faith, with the absence of malicious intent, and constituted and constitute lawful, proper,

24 and justified means to accomplish legitimate business objectives.

25          6.        At all times during prosecution of the patents-in-suit (and all related patents), Finjan

26 and its counsel complied with all applicable PTO rules, regulations and procedures governing the

27 prosecution of patents, and fully complied with the duty of candor.

28                                                         10
     FINJAN’S ANSWER TO QUALYS’                                                CASE NO. 4:18-cv-07229-YGR
     SECOND AMENDED COUNTERCLAIMS
              Case 4:18-cv-07229-YGR Document 66 Filed 04/28/20 Page 12 of 13




                                     Finjan’s Third Affirmative Defense
 1
                                            (Equitable Estoppel)
 2         7.       Finjan realleges and incorporates by reference the allegations set forth in its Complaint
 3 and the preceding paragraphs of this Answer as though fully set forth herein.

 4         8.       Counterclaims 15-18 are barred, in whole or in part, by the doctrine of equitable
 5 estoppel.

 6
                                     Finjan’s Fourth Affirmative Defense
 7                                             (Unclean Hands)

 8         9.       Finjan realleges and incorporates by reference the allegations set forth in its Complaint

 9 and the preceding paragraphs of this Answer as though fully set forth herein.

10         10.      Counterclaims 15-18 are barred, in whole or in part, by the doctrine of unclean hands.

11                                     Finjan’s Reservation of Defenses

12         11.      Finjan’s investigation of its defenses is ongoing. Finjan reserves all affirmative

13 defenses under Rule 8(c) of the Federal Rules of Civil Procedure, the Patent Laws of the United

14 States, and any other defenses at law or in equity that may exist now or that may be available in the

15 future based on discovery and further factual investigation in this action.

16                                   FINJAN’S PRAYER FOR RELIEF

17         WHEREFORE, Finjan prays for relief against the Counterclaimant as follows:

18          A.      That each of the Counterclaims be dismissed with prejudice;

19          B.      For an entry of judgment that Qualys is not entitled to the relief sought, or any other

20 relief, on the Counterclaims;

21          C.      That the Court award Finjan the relief sought in its Complaint;

22          D.      For an entry of judgment declaring that Qualys infringes all claims of the asserted

23 patents;

24          E.      For an entry of judgment declaring that each and every claim of the asserted patents is

25 valid and enforceable;

26          F.      For a determination that Qualys’ infringement has been willful, wanton and deliberate

27 and that Finjan is entitled to up to treble damages on this basis;

28                                                      11
     FINJAN’S ANSWER TO QUALYS’                                             CASE NO. 4:18-cv-07229-YGR
     SECOND AMENDED COUNTERCLAIMS
            Case 4:18-cv-07229-YGR Document 66 Filed 04/28/20 Page 13 of 13




 1         G.     For a finding that this case is “exceptional” and an award to Finjan of its costs and
 2 reasonable attorney’s fees, as provided by 35 U.S.C. § 285; and

 3         H.     That Finjan be granted all further and other relief as the Court may deem proper and
 4 just.

 5
                                                           Respectfully submitted,
 6
       DATED: April 28, 2020                        By: /s/ Lisa Kobialka
 7                                                      Paul J. Andre (State Bar. No. 196585)
                                                        Lisa Kobialka (State Bar No. 191404)
 8                                                      James Hannah (State Bar No. 237978)
                                                        KRAMER LEVIN NAFTALIS
 9
                                                         & FRANKEL LLP
10                                                      990 Marsh Road
                                                        Menlo Park, CA 94025
11                                                      Telephone: (650) 752-1700
                                                        Facsimile: (650) 752-1800
12                                                      pandre@kramerlevin.com
13                                                      lkobialka@kramerlevin.com
                                                        jhannah@kramerlevin.com
14
                                                           Attorneys for Plaintiff
15                                                         FINJAN, INC.
16

17

18
19

20

21

22

23

24

25

26

27

28                                                    12
     FINJAN’S ANSWER TO QUALYS’                                            CASE NO. 4:18-cv-07229-YGR
     SECOND AMENDED COUNTERCLAIMS
